DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/043,205 filed September 29, 2020. Claims 1-13 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, & 9-10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (Chinese Reference CN 108365118).
Regarding claim 1, Wu disclose a flexible display module comprising:
a flexible substrate (Fig. 1, 13; Page 3, Line 6);
a display device (1) positioned on one side of the flexible substrate; and
a piezoelectric sensor (2) positioned on one side of the flexible substrate, wherein the piezoelectric sensor comprises a first electrode (23), a second electrode (22), and a piezoelectric layer (24) positioned between the first electrode and the second electrode; and the piezoelectric sensor is 

Regarding claim 3, Wu further discloses:
the piezoelectric sensor is positioned on one side facing away from the display device, of the flexible substrate (Fig. 1).

Regarding claim 9, Wu further discloses:
a material of the piezoelectric layer is polyvinylidene fluoride (PVDF) (Page 4, Line 19). 

Regarding claim 10, Wu further discloses:
the display device is an OLED display device (Page 3, Lines 5-6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Chinese Reference CN 108365118) in view of Guo (Pre-Grant Publication 2018/0321783).
Regarding claim 2 & 4, Wu disclose all of the limitations of claim 1 (addressed above). Wu does not explicitly disclose the piezoelectric sensor is positioned between the flexible substrate and the display device or the piezoelectric sensor is positioned on one side facing away from the flexible substrate, of the display device. However Guo discloses a display panel comprising:
A sensing unit (Fig. 1, 400) including a piezoelectric layer (303) between electrodes (302 & 304) wherein the sensing unit is positioned between a display panel/pixel units (200) and a flexible substrate (100) or the sensing unit (400) including the piezoelectric layer wherein the sensing unit is positioned on one side facing away from the flexible substrate (100), of the display device (See Fig. 4). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the sensing unit between the flexible substrate and the display device or positioned on one side facing away from the flexible substrate, of the display device because it will form a pressure sensing device with high accuracy (Paragraph [0005]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Chinese Reference CN 108365118) in view of Lee (Korean Reference KR 20160080955).
Regarding claim 5, 
The first electrode (23) is positioned on one side facing away from the display device of the piezoelectric layer.

Wu does not disclose a section of the first electrode has a concave-convex shape, wherein the section is perpendicular to an extension direction of a bent axis of the flexible display panel. However Lee disclose a display device comprising:
A display device (Figs. 1, 100) including a actuator including an active layer (Fig. 2, 112) made of a piezoelectric material such as (PVDF; page 10) between a first and second electrode (114 & 116) wherein the layers have a concave-convex shape wherein the section is perpendicular to an extension direction of a bent axis of the flexible display panel.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the layers of the actuator having convex-concave shape because it will increase the durability of the actuator thereby increasing the durability of the display device (Page 12, Lines 31-44).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Chinese Reference CN 108365118) in view of Hong (Pre-Grant Publication 2016/0313793). 
Regarding claim 8, Wu disclose all of the limitations of claim 1 (addressed above). Wu does not explicitly disclose the flexible display panel has multiple bending 
The flexible display panel (Fig. 4, 10) having multiple bending areas, a plurality of curvature detection sensors (310) including a piezoelectric element (Paragraph [0049]) having a one-one correspondence with the bending areas.

It would have been obvious to those having ordinary skill in the art at the time of invention to form a plurality of piezoelectric sensor with the bending areas because each piezoelectric element will be able to detect curvature during bending (Paragraph [0007]) thereby increasing the sensitivity and accuracy of curvature detection.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Chinese Reference CN 108365118) in view of Lin (WIPO Reference WO 2919222919).
Regarding claims 11-13, Wu disclose all of the limitations of claim 1 (addressed above). Wu does not explicitly disclose a signal processing chip wherein, the signal processing chip is electrically connected with the first electrode and the second electrode through a flexible printed circuit board, and the signal processing chip is configured to determine deformation parameters of the flexible display panel according to an electrical signal generated by the piezoelectric sensor, detecting an electrical signal generated by the piezoelectric sensor under an action of stress produced by 
A flexible display component (Fig. 1, 30) having a piezoelectric sensor (51) adjacent thereto, wherein the electrodes of the piezoelectric sensor is connected to a signal processing chip (70) and the processor configured to determine deformation parameters of the flexible display according to an electrical signal generated by the piezoelectric sensor, such as when the sensor is under an action of stress produced by bending (Paragraph [0024 & 0043]).
Wherein after determining deformation parameters based on the detected electrical signa, determining a current operation of the flexible display panel that needs to be executed based on the determined bending position of the flexible display panel and a preset corresponding relation between a bending position of the flexible display panel and an operation of the flexible display panel that needs to be executed, such as adjusting the content display (Paragraph [0024]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a signal processing chip wherein, the signal processing chip is electrically connected with the first electrode and the second electrode through a flexible printed circuit board, and the signal processing chip is configured to determine deformation parameters of the flexible display panel according to an .

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is considered allowable because none of the prior art either alone or in combination discloses multiple heightening layers arranged at intervals on one side facing away from the piezoelectric layer, of the first electrode; and the heightening layers coincide with convex areas of the first electrode towards one side of the piezoelectric layer. Claim 7 is also considered allowable based on its dependency from claim 7.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        



/DAVID VU/Primary Examiner, Art Unit 2818